Citation Nr: 1753445	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for pernio.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 2003 to September 2003, and June 2007 to December 2008. He is the recipient of the Combat Action Ribbon, Meritorious Service Medal, and a Bronze Star.
This matter comes to the Board of Veteran's Appeals (Board) on appeal from a March 2012 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Des Moines, Iowa.
 
This case was previously before the Board in April 2016 and December 2016. At those times, the Board remanded the claim for further development. 

In December 2014, the Veteran testified before a Veterans Law Judge. A copy of the transcript has been associated with the claims file. This hearing was before a now-retired judge. In a September 2017 correspondence, the Veteran was given the opportunity to request another hearing and was notified that if he did not provide a response in 30 days, it would be assumed that he did not want another hearing. The Veteran did not respond to the letter, and the Board will therefore proceed.

The Board notes that the claims file contains some indication that the Veteran wished to withdraw his appeal in January 2016. See 38 C.F.R. § 20.204 (2017). However, subsequently, the Board remanded the case in April and December 2016, and the RO issued a Supplemental Statement of the Case in June 2016. Inasmuch as the Veteran continues to seek adjudication of his appeal for this disability, see May 2016 VA Form 21-4138, and VA has proceeded in such a way as to indicate to the Veteran that the issue remains on appeal, the Board does not consider the appeal withdrawn. Cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead a veteran to believe that an appeal was perfected). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed before the claim on appeal can be decided. 

In December 2016, the Board remanded this claim to schedule a VA examination for the Veteran during the winter months, due to the Veteran's contentions that his condition worsened during winter and after exposure to cold. The Veteran did not appear for his February 2017 scheduled VA examination, and that examination was cancelled without explanation or good cause. VA regulation provides that a claimant has a responsibility to attend a VA examination to help establish entitlement to a claim. 38 C.F.R. §§ 3.326, 3.327 (2017). However, in this instant matter, the Board finds an additional VA examination and opinion is necessary to adjudicate the claim on appeal, and, thus, will provide the Veteran with a final opportunity to appear for a scheduled VA examination. Failure of the Veteran to appear and comply pursuant to this remand will result in the Board adjudicating the merits of the claims based on the evidence of record. 

The Board notes that evidence of record indicates that the Veteran is prescribed and takes orally nifedipine for pernio, on a daily basis, since 2013. However, no evidence of record indicates whether nifedipine constitutes systemic therapy such as corticosteroids or other immunosuppressive drugs under Diagnostic Code 7806 (2017). Pursuant to Warren v. McDonald, 28 Vet. App. 194 (2016), the Board must determine whether a medication is like or similar to a corticosteroid or other immunosuppressive drug.  Here, the Board has no medical opinion to make this determination, and is not permitted to substitute its own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Indeed, the Court in Warren provided that if the Board determined that a medical opinion to make a determination regarding whether a medication is like or similar to a corticosteroid or other immunosuppressive drug, it must obtain one.   

Although the Board regrets the additional delay due to this remand, it finds that it is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017). 
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected pernio. The examiner should review the record prior to examination. The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.  

An attempt to evaluate the Veteran during an active phase of the condition should be undertaken; in this case, during "a winter month."  If the Veteran's flare-up periods are short in duration, the examiner should still attempt to provide an assessment of the percent of the entire body areas affected and percent of exposed body areas affected by the pernio.

Regardless of whether the Veteran appears for a scheduled VA examination, a VA medical opinion should be secured with regard to the Veteran's treatment of his pernio.  Specifically, the VA examiner should provide an opinion as to the duration of treatment, whether it was constant or near-constant systemic therapy, and if not constant or near-constant whether the treatment was intermittent for less than 6 weeks, or intermittent for more than 6 weeks. The examiner should also provide an opinion of any start and end dates and/or periods of treatment, if the treatment varies between constant or near-constant, and intermittent.

Additionally, regardless of whether the Veteran appears for a scheduled VA examination , the examiner is asked to identify all medications used by the Veteran for his service-connected pernio and indicate whether it is a systemic therapy that is or is otherwise like or similar to corticosteroids or other immunosuppressive drugs. Additionally, the examiner is asked to opine as to whether constant or near-constant systemic treatment with the medication nifedipine is or is otherwise like or similar to a corticosteroid or other immunosuppressive drug. As noted by the Court in Warren, "[t]he guidelines for rating skin conditions, set forth in the VA Adjudication Procedures Manual . . ., provide that '[t]he term "systemic therapy such as corticosteroids or other immunosuppressive drugs," . . . refers to any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder.' M21-1MR, Part III, subpt. IV, ch. 4, sec. J(3)(f)." Warren, 28 Vet.App. 198.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, as well as the consequences for the failure to report for a VA examination without good cause. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4. Readjudicate the claims on appeal in light of all of the evidence of record. If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




